MICHAEL G. SHEEHAN, SR., Petitioner-Plaintiff-Appellant
v.
GROVE FARM COMPANY, INCORPORATED, a Hawai`i corporation, ALPS ACQUISITION SUB, INC., HUGH W. KLEBAHN, ALLAN A. SMITH, SANDRA L. DAY, DONN A. CARSWELL, PAMELA W. DOHRMAN, ROBERT D. MULLINS, WILLIAM D. PRATT, WILCOX PATTERSON, and RANDOLPH G. MOORE, Respondents-Defendants-Appellees and
ALLAN SMITH, SANDRA DAY and WILCOX PATTERSON, Respondents-Defendants.
No. 25811.
Supreme Court of Hawaii.
July 31, 2007.

ORDER DISMISSING CERTIORARI PROCEEDING
MOON, C.J., LEVINSON, NAKAYAMA, ACOBA, JJ., and Circuit Judge BLONDIN, in place of DUFFY, J., recused.
Upon further consideration of the records and files in this case, it appearing that the writ of certiorari herein was improvidently granted,
IT IS HEREBY ORDERED that this certiorari proceeding is dismissed.